Citation Nr: 0424624	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  96-03 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an eye disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs

ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


REMAND


The veteran had active military service from May 1969 to 
March 1971.

In March 1993, the veteran filed a claim for service 
connection for an eye disorder, among other things.  In a 
July 1995 rating action, the RO denied the veteran's claim.  
The veteran perfected his appeal to the Board.  In a July 
2003 decision, the Board denied the veteran's claim for 
service connection for an eye disorder and remanded another 
matter.  The veteran, in turn, appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  

In April 2004, the Court granted a joint motion for remand 
(filed by the parties); vacated the Board's July 2003 
decision with respect to the claim for service connection for 
an eye disorder; and remanded the case to the Board for 
additional proceedings.  The case has now been returned to 
the Board for compliance with the directives of the joint 
motion.

In April 2004, the Board notified the veteran of the Court 
ordered remand and allowed the veteran an opportunity to 
submit additional evidence in support of his claim.  In 
response thereto, the veteran indicated in May 2004 that he 
did not have any additional evidence to submit.  

As part of the joint motion for remand, it was determined 
that a VA examination is required to determine the nature and 
etiology of the veteran's claimed eyed disorder.  Service 
medical records reflect that veteran was treated for eye 
problems including conjunctivitis and pterygium of the left 
eye beyond the limbus from January to December 1970.  The 
report of the veteran's May 1971 separation examination was 
negative for complaints or findings of an eye disorder.  In 
an August 1993 certificate, Jose R. Cumba Quiles, M.D., 
stated that the veteran was one of his patients with 
diagnoses of inflamed (chronic) conjunctiva, status post 
pterygium surgery of the left eye, elevated intraocular lens 
of the left eye (glaucoma onset), and error of refraction.  
The report of a November 1993 VA examination 


shows a diagnosis of alcohol-related conjunctivitis.  In 
light of the nature of the veteran's eye problems in service 
and the post service findings of eye disorders, a VA 
examination and opinion are warranted as indicated below. 

As indicated, Dr. Jose R. Cumba Quiles noted in August 1993 
that he was treating the veteran for inflamed (chronic) 
conjunctiva, status post pterygium surgery of the left eye, 
elevated intraocular lens of the left eye (glaucoma onset), 
and error of refraction.  Dr. Quiles' treatment records are 
relevant to the veteran's claim and copies of the documents 
should be obtained.  

In an application for compensation or pension at separation 
from service received in March 1971, the veteran indicted 
that he was treated at the Central Hospital, Comerio, Puerto 
Rico in July 1969 for an infection of the left eye.  While 
the record includes service medical outpatient treatment 
records, the noted hospitalization records are not of record.  
Those records should be associated with the veteran's claims 
file.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. for the actions 
indicated below VA will notify you if further action is 
required on your part.

1.  The RO should contact the appropriate 
authorities and request the records of 
the Central Hospital, Comerio Puerto, 
Rico dated in July 1969 for an infection 
of the veteran's left eye.  If those 
records are not available, it should be 
so indicated in writing.  

2.  The RO must ensure that the 
notification requirements and development 
procedures set forth in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) and 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003) 
are fully complied with and satisfied with 
respect to the claim for service 


connection for an eye disorder.  This 
includes notifying the appellant (1) of the 
information and evidence not of record that 
is necessary to substantiate the claim, 
(2) of the information and evidence that VA 
will seek to provide, and (3) of the 
information and evidence that the appellant 
is expected to provide.  The appellant 
should also be asked to provide any 
evidence in his possession that pertains to 
the claim.  This includes asking the 
veteran for the names of anyone who has 
treated his eye since discharge from 
service (other than Dr. Quiles as VA has 
notice of his treatment).  After obtaining 
consent from the veteran, the RO should 
obtain the medical records from the named 
physicians.  If these documents are not 
available, it should be so indicated.   

3.  After obtaining consent from the 
veteran, the RO should request the records 
of Dr. Jose R. Cumba Quiles regarding 
treatment of the veteran's eye disorder(s).  

4.  After this information is received, 
it must be associated with the claims 
folder and then the RO should provide the 
veteran a VA ophthalmology examination to 
determine the nature and etiology of the 
any eye disorder found to be present.  
All necessary studies should be 
conducted.  The examiner should be 
provided the veteran's claims folder 
prior to the examination.  The examiner 
must indicate whether the claims file was 
reviewed.  The examiner is requested to 


provide an opinion indicating whether is 
it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that an eye disorder:

?	was initially manifested during active 
service;
?	otherwise originated during active service; 
?	are in any other way causally related to 
her period of active service.

The examiner should include a complete 
rationale for all opinions and 
conclusions expressed.

5.  Thereafter, the RO should review the 
claims file and ensure that all necessary 
notice and development has been 
undertaken.  If any development is 
incomplete, undertake appropriate 
corrective action.  Stegall v. West, 11 
Vet. App. 268 (1998).  

6.  The RO should readjudicate the claim 
for service connection for an eye 
disorder.  

7.  If the claim remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




